UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-08402 ISC8 INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 33-0280334 (StateorOtherJurisdictionof IncorporationorOrganization) (I.R.S. Employer Identification No.) 151 Kalmus Dr., Suite A-203 Costa Mesa, California 92626 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (714) 444-8753 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler [ ] Acceleratedfiler [ ] Non-acceleratedfiler [ ] Smallerreportingcompany [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of February12, 2014, there were 231,681,476 shares of common stock outstanding. ISC8 INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL PERIOD ENDED DECEMBER 31, 2013 TABLE OF CONTENTS PAGE PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6. Exhibits 28 Signatures Unless otherwise indicated, or unless the context of the discussion requires otherwise, we use the terms “ISC8,” “Irvine Sensors,” the “Company,” “we,” “us,” “our” and similar references to refer to ISC8 Inc. and its subsidiaries. ISC8®, ISC8[secure] ®, Irvine Sensors®, Cyber adAPT™, NetFalcon™, NetControl™, Neo-Chip™, Neo-Stack®, Neo-Layer™, TOWHAWK®, Novalog™, Vault®, Eagle™, and RedHawk™ are among the Company’s trademarks. Any other trademarks or trade names mentioned in this report are the property of their respective owners. Safe Harbor Regarding Forward Looking Statements From time to time, information provided by us or statements made by our employees may contain “forward-looking” information which involves risks and uncertainties. Any statements in this Quarterly Report and accompanying materials that are not statements of historical fact are forward-looking statements (including, but not limited to, statements concerning our projected revenues, expenses, gross profit and income, mix of revenue, demand for our products, the need for additional capital, our ability to repay our outstanding debt, market acceptance of our products and technologies, the competitive nature of our business and markets, the success and timing of new product introductions and commercialization of our technologies, product qualification requirements of our customers, the need to divest assets, our significant accounting policies and estimates). These forward-looking statements are based on a number of assumptions made by us, and involve a number of risks and uncertainties, and accordingly, actual results could differ materially. Factors that may cause such differences include, but are not limited to, those discussed in this Quarterly Report and set forth in Part I, Item 1A of our Form 10-K for the year ended September 30, 2013 available through the website of the Securities and Exchange Commission (“SEC”) at www.sec.gov, our website at www.isc8.com, or upon written request to our Investor Relations Department at 151 Kalmus Drive, Suite A-203, Costa Mesa, California 92626. You should carefully consider these factors in connection with forward-looking statements concerning us. Except as required by law, we undertake no obligation to update these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. -i- PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ISC8 INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) December 31, 2013 September 30, 2013 (1) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net - Deposit on PFG credit line Prepaid expenses and other current assets Total current assets Restricted cash Property and equipment, net Goodwill Intangible assets, net Deferred financing costs, net Other assets Non-current assets of discontinued operations Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Senior secured revolving credit facility, net of discount Senior subordinated secured convertible promissory notes, net of discount Senior subordinated secured promissory notes - Capital lease obligations, current portion Current liabilities from discontinued operations Total current liabilities Subordinated secured convertible promissory notes, net of discount Capital lease obligations, less current portion Derivative liability Executive salary continuation plan liability Other liabilities Total liabilities Commitments and contingencies (Note 11) Stockholders’ deficit: Convertible preferred stock, $0.01 par value, 1,000,000 shares authorized,900shares of Series B Convertible Cumulative Preferred Stock issued and outstanding as of December 31, 2013 and September 30, 2013,liquidation preferenceof $866,000, and 2,757 and 0 shares of Series D Convertible Preferred Stock issued and outstanding, liquidation preferenceof $27,570,000 and $0,as of December 31, 2013 and September 30, 2013, respectively(2) - - Common stock, $0.01 par value, 2,000,000,000 and 800,000,000 shares authorized;231,681,000 and 205,581,000 shares issued and outstanding at December 31, 2013 andSeptember 30, 2013, respectively (3) Paid-in capital Accumulated other comprehensive loss ) Accumulated deficit ) ) ISC8 stockholders’ deficit ) ) Noncontrolling interest Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ (1) The condensed consolidated balance sheet as of September 30, 2013 was derived from the audited consolidated financial statement included in the Company’s 2013 Annual Report on Form 10-K, filed with the SEC on December 24, 2013 adjusted to reflect discontinued operations. In March 2013, the Company ceased operations of its government focused business, including Secure Memory Systems, Cognitive Systems and Microsystems business units (the “Government Business”).In accordance with the provisions of the Presentation of Financial Statements Topic 205 of the Accounting Standards Codification (“ASC”), the assets and liabilities related to the Government Business are now presented as discontinued operations for all periods presented in the consolidated financial statements. (2) The number of shares of Convertible Preferred Stock issued and outstanding has been rounded to the nearest one hundred (100). (3) The number of shares of Common Stock issued and outstanding has been rounded to the nearest one thousand (1000). See Accompanying Notes to Condensed Consolidated Financial Statements -1- Table of Contents ISC8 INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Quarter Ended December 31, December31, 2012(1) (2) Revenues $ $ Cost of revenues Gross Profit Operating expenses: General and administrative expense Research and development expense Total operating expenses Operating loss ) ) Interest and other (income) expense Interest expense Gain from change in fair value of derivative liability ) ) Gain on extinguishment of debt ) - Other (income) expense ) Total interest and other (income) expenses ) ) Loss from continuing operations before provision for income taxes ) ) Provision for income taxes - Loss from continuing operations ) ) Loss from discontinued operations (net of $0 tax) - ) Net loss $ ) $ ) Basic and diluted net loss per common share Loss from continuing operations $ - $ ) Loss from discontinued operations $ - $ ) Net loss per share, basic and diluted $ - $ ) Basic and diluted weighted average number of common shares outstanding (1) In March 2013, the Company ceased operations of its government focused business, including Secure Memory Systems, Cognitive Systems and Microsystems business units (the “Government Business”).In accordance with the provisions of the Presentation of Financial Statements Topic 205 of the Accounting Standards Codification (“ASC”), the results of operations related to the Government Business are now presented as discontinued operations for all periods presented in the consolidated financial statements. (2) On June 28, 2013, the Company changed its fiscal year end-date from the last Sunday of September to September 30. Accordingly, the first fiscal quarter of 2012 was previously reported as December 30, 2012. We did not change the prior period presentation to reflect the change in fiscal year as the difference is not material. See Note 1 of the Notes to the Condensed Consolidated Financial Statements. See Accompanying Notes to Condensed Consolidated Financial Statements -2- Table of Contents ISC8 INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) Quarter Ended December 31, 2013 December 31, 2012 Net loss $ ) $ ) Other comprehensive loss before tax from continuing operations: Foreign currency translation adjustments, net of $0 tax ) - Comprehensive loss $ ) $ ) See Accompanying Notes to Condensed Consolidated Financial Statements -3- Table of Contents ISC8 INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Quarter Ended December 31, December31, 2012 (1) (2) Cash flows from operating activities: Net loss $ ) $ ) (Income)loss from discontinued operations - ) Loss from continuing operations ) ) Adjustments to reconcile loss from continuing operations to net cash used in operating activities: Depreciation and amortization Provision for bad debt - Non-cash interest expense Gain on extinguishment of debt ) - Change in fair value of derivative liability ) ) Non-cash stock-based compensation Loss on disposal of property and equipment - Changes in assets and liabilities: Accounts receivable - Prepaid expenses and other current assets ) ) Other assets - Accounts payable and accrued expenses Deferred revenue ) ) Executive Salary Continuation Plan liability ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Property and equipment expenditures - ) Net cash paid related to acquisition of Bivio - ) Net cash used in investing activities - ) - Cash flows from financing activities: Proceeds from unsecured convertible promissory notes Proceeds from Series D Convertible Preferred Stock - Proceeds from warrants exercised - Debt issuance costs paid ) - Net change in deposit on PFG credit line - Principal payments on PFG credit line ) - Principal payments on notes payable ) ) Principal payments on capital leases ) ) Net cash provided by financing activities Cash flows from discontinued operations: Net cash used in operating activities ) ) Net cash used in discontinued operations ) ) Effect of exchange rate changes on cash Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash investing and financing activities: Equipment financed with capital leases $ $ - Conversion of notes and accrued interest to Series D Preferred stock $ $ - Conversion of notes to restricted stock $ $ - Employee stock based plan contribution $ $ - Conversion of notes and accrued interest to common stock $ - $ Common stock issued to pay accrued interest $ $ Issuance of warrants to acquire Bivio Software assets $ - $ Senior SubordinatedNote issued to settle accrued interest $ - $ Issuance of warrants in connection with Forbearance agreements Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ (1) In March 2013, the Company ceased operations of its government focused business, including Secure Memory Systems, Cognitive Systems and Microsystems business units (the “Government Business”).In accordance with the provisions of the Presentation of Financial Statements Topic 205 of the Accounting Standards Codification (“ASC”), the assets and liabilities related to the Government Business are now presented as discontinued operations for all periods presented in the consolidated financial statements.See Note 13 of the Notes to the Condensed Consolidated Financial Statements. (2) On June 28, 2013, The Company changed its fiscal year end-date from the last Sunday of September to September 30. Accordingly, the first fiscal quarter of 2012 was previously reported as December 30, 2012. We did not change its prior period presentation to reflect the change in fiscal year as the difference is not material. See Note 1 of the Notes to the Condensed Consolidated Financial Statements. See Accompanying Notes to Condensed Consolidated Financial Statements -4- Table of Contents ISC8 INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 — General The information contained in the following Notes to Condensed Consolidated Financial Statements isderived from that which appears in the accompanying unaudited condensed consolidated financial statements for ISC8 Inc. (“ISC8”), and its subsidiaries (together with ISC8, the “Company”), and do not include certain financial presentations normally required under accounting principles generally accepted in the United States of America (“GAAP”). Accordingly, the unaudited condensed consolidated financial statements included herein should be read in conjunction with the audited consolidated financial statements and related notes contained in the Company'sAnnual Report on Form 10-K for the fiscal year ended September30, 2013 (“Fiscal 2013”), filed with the SEC on December 24, 2013, including the risk factors contained therein, as updated in this Quarterly Report on Form10-Q for the quarter ended December 31, 2013. It should be understood that accounting measurements at interim dates inherently involve greater reliance on estimates than at year-end. The results of operations for the interim periods presented are not necessarily indicative of the results expected for the entire year. The consolidated financial information for the three month periods ended December 31, 2013 and 2012 included herein is unaudited but includes all normal recurring adjustments which, in the opinion of management, are necessary to present fairly the consolidated financial position of the Company at December 31, 2013, and the results of its operations and its cash flows for the three month periods ended December 31, 2013 as compared to the same period ended December 31, 2012. The accompanying September 30, 2013 balance sheet was derived from the audited fiscal 2013 financial statements. Recent Developments Creation of Series D Convertible Preferred. On October 30, 2013, the Company filed the Certificate of Designations of Rights, Preferences, Privileges and Limitations of the Series D Convertible Preferred Stock (the "Certificate of Designations") with the Delaware Secretary of State to designate 4,000 shares of the Company's preferred stock as Series D Convertible Preferred Stock ("Series D Preferred"). The Series D Preferred votes alongside shares of the Company's common stock, par value $0.01 per share (“Common Stock”), on an as converted basis, and ranks junior to the Company's Series B Convertible Cumulative Preferred Stock, but is senior to all other classes of the Company's preferred stock. Each share of Series D Preferred has a stated value of $10,000 (the "Stated Value"), and is currently convertible, at the option of the holder, into that number of shares of Common Stock equal to the Stated Value divided by the Conversion Price set forth in the Certificate of Designations (the "Conversion Shares"). Series D Preferred Financing. On October 31, 2013, the Company accepted subscription agreements from certain accredited investors (the "Investors") to purchase shares of Series D Preferred (the "Series D Offering") for $10,000 per share. As additional consideration, each Investor received one-year warrants to purchase 59,523 shares of Common Stock for $0.084 per share ("Warrant Shares") for every share of Series D Preferred purchased (the "Series D Warrants"). Through December 31, 2013, investors have purchased 452 shares of Series D Preferred, resulting in gross proceeds of approximately $4.52 million. Cancellation of Debt. In connection with the offer and sale of the Series D Preferred, certain holders of the Company's outstanding senior convertible debt agreed to exchange such debt, in the aggregate total of approximately $23.1 million in principal and accrued interest, for shares of Series D Preferred and Series D Warrants on substantially similar terms to the Series D Offering (the “Senior Note Conversion”). Upon execution of definitive documents, the Senior Note Conversion will result in the issuance of approximately 2,300 shares of Series D Preferred and Series D Warrants to purchase approximately 137.2 million shares of Common Stock. Furthermore, certain holders of the Company’s junior subordinated convertible debt agreed to exchange an aggregate total of approximately $14.5 million in principal and accrued interest for approximately 101.4 million shares of restricted Common Stock that vests in the event the trading price of the Company’s Common Stock reaches $0.143 (the “Junior Note Conversion”). -5- Table of Contents Modification of PFG Loan Agreement. On November 1, 2013, the Company substantially modified its Loan Agreement with Partners for Growth III, L.P. (“PFG”) to provide, among other things, for a one-year extension of the maturity date under the Loan Agreement to December 31, 2014 (the “PFG Loan Modification”). In return, the Company made a $2.0 million repayment on the loan, deposited $500,000 with PFG as collateral for the loan, and, in the event the Company consummates a debt or equity financing, the Company agreed to pay to PFG 25% of the proceeds from such financing. PFG and the Company also modified the Guaranty Agreement executed in connection with the Loan Agreement in order to: (i) release Costa Brava Partnership III, LP (“Costa Brava”) from its guarantee of the Company's debt to PFG, (ii) reduce the maximum guarantee amount to $1.0 million, and (iii) affirm the obligations of the Griffin Fund LP (“Griffin”) under the Guaranty Agreement. Amendments to Articles of Incorporation or Bylaws. On October 31, 2013, the Company amended Article III, Section 2 of the Company's Bylaws to decrease the fixed number of directors from ten to seven (the "Bylaw Amendment"). Increase of Authorized Number of Common Shares. On January 16, 2014, the Company filed with the Delaware Secretary of State an amendment to its Certificate of Incorporation to the increase of the total number of authorized shares of capital stock from 801,000,000 to 2,001,000,000, of which 2,000,000,000 will be available for issuance as Common Stock (the “Amendment”). Amendment to 2011 Omnibus Incentive Plan and Option Exchange Program. On January 16, 2014, the Company implemented an amendment to its 2011 Omnibus Incentive Plan (the “2011 Plan”) to increase the number of shares of Common Stock issuable under the 2011 Plan to 446,500,000 (the “Plan Amendment”). In October 2013, in anticipation of stockholder approval of the Plan Amendment, the Companycommenced an option exchange program (the “Option Exchange Program”) wherein holders of stock options previously issued under the Company’s equity compensation plans could, at the option of the holder, exchange outstanding options for new options to purchase shares of Common Stock for $0.042 per share. To date, the Company has canceled outstanding stock options to purchase 28.6 million shares of Common Stock, and issued new options under the 2011 Plan to purchase approximately 146.9 million shares of Common Stock for $0.042 per share. New Location Established as ISC8 Malaysia. On October 28, 2013, the Company announced the opening of a new office in Kuala Lumpur, Malaysia in support of the projected growth of business within South East Asia (“ISC8 Malaysia”).ISC8 Malaysia will serve as a regional hub for the Company in the multi-billion dollar market in South East Asia. Summary of Significant Accounting Policies There have been no significant changes to the Company’s significant accounting policies during the three months ended December 31, 2013. See Note 1 to the Company’s Consolidated Financial Statements included in the Company’s 2013 Annual Report on Form 10-K, filed with the SEC on December 24, 2013, for a comprehensive description of the Company’s significant accounting policies. Consolidation.The consolidated financial statements include the accounts of ISC8 and its subsidiaries, Novalog, Inc. (“Novalog”), MicroSensors, Inc. (“MSI”), RedHawk Vision Systems, Inc. (“RedHawk”) iNetWorks Corporation (“iNetWorks”), ISC8 Europe Limited (“ISC8 Europe”) and ISC8 Malaysia SDN.BMD. Of the Company’s subsidiaries, only ISC8 Europe presently has operating activities and assets, separate employees and facilities. All significant intercompany transactions and balances have been eliminated in the consolidation. None of the Company’s subsidiaries accounted for more than 10% of the Company’s total assets at December 31, 2013 or December31, 2012. Reclassifications.Certain amounts in the consolidated financial statements have been reclassified in order to conform to the current year presentation. Reportable Segments.The Company is presently managing its continuing operations as a single business segment. The Company is continuing to evaluate the current and potential business derived from sales of its products and, in the future, may present its consolidated statement of operations in more than one segment if the Company segregates the management of various product lines in response to business and market conditions. -6- Table of Contents Discontinued Operations.On March 19, 2013, the Company discontinued its government-focused business, including the Secure Memory Systems, Cognitive and Microsystems business units (the “Government Business”), to focus on the Company’s cyber-security business.The Company's former Vice Chairman and Chief Strategist, John Carson, who originally founded the Government Business, has formed Irvine Sensors Corporation, an unrelated entity, to continue the Government Business. The results of operations and the assets of the Government Business are now presented as discontinued operations in the consolidated financial statements through the date of dissolution, as applicable, in accordance with the provisions of the Presentation of Financial Statements Topic 205 of the Accounting Standards Codification (“ASC”). To provide comparability between the periods, the consolidated financial information for all periods presented has been reclassified to reflect the Company’s results of continuing operations. See Note 8 below. Change in Fiscal Year End-Date. On June 28, 2013, the Company’s Board of Directors unanimously approved a change to the Company’s fiscal year end-date from the last Sunday of September to September 30. Accordingly, Fiscal 2013 ended on September 30, 2013, rather than September 29, 2013. Although the first fiscal quarter of 2012 was previously reported as December 30, 2012, the Company did not change its prior period presentation reflecting the current change in fiscal year because the difference is immaterial. Use of Estimates.The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Management prepares estimates for a number of factors, including derivative liability, stock-based compensation, warrants valuation, revenue recognition, valuation of goodwill and other intangible assets, allowance for doubtful accounts and notes receivable, and deferred tax assets and liabilities. The Company believes its estimates of derivative liabilities, and warrants valuation to be the most sensitive estimates impacting financial position and results of operations in the near term. Subsequent Events.Management has evaluated events subsequent to December 31, 2013 through the date of this Quarterly Report on Form 10-Q for transactions and other events that may require adjustment of and/or disclosure in such financial statements. See Note 12 fora discussion of events occurringsubsequent to December 31, 2013. Note 2 – Revolving Credit Facility Repayment During July 2013, Costa Brava deposited $1.0 million into an escrow account held by PFG (the “PFG Guarantee Fund”), which was used for the partial repayment of the $5.0 million revolving credit facility issued by PFG to the Company in December 2011 (the “Revolving Credit Facility”). Costa Brava irrevocably transferred the rights, title and interest of the PFG Guarantee Fund to the Company.In exchange for funding the PFG Guarantee Fund, the Company issued a $1.0 million Senior Secured Convertible Note (defined below) to Costa Brava.In October 2013, the Company deposited $1.5 million of the proceeds received from the Series D Offering into the PFG Guarantee Fund, and, in turn, made a $2.0 million payment on the Revolving Credit Facility, leaving the Revolving Credit Facility with a $3.0 million outstanding balance. Note 3 – Going Concern The accompanying condensed consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and settlement of obligations in the normal course of business. The Company generated significant net losses in previous fiscal years.For the three months ended December 31, 2013 and 2012, the Company had a loss from continuing operations of $0.5 million and $1.3 million, respectively.As of December 31, 2013 and September 30, 2013, the Company also had negative working capital of approximately $6.5 million and $29.7 million, and stockholders’ deficit of $6.4 million and $55.6 million, respectively. Management believes that the Company’s losses in recent years have primarily been the result of increased research and development expenditures related to the cyber technology and efforts to productize those technologies and bring them to market.These losses were augmented by insufficient revenue to support the Company’s skilled and diverse technical staff, who are considered necessary to support commercialization of the Company’s technologies.Unsuccessful commercialization efforts in past fiscal years have contributed to the stockholders’ deficit as of December 31, 2013. -7- Table of Contents Management is focused on managing costs in line with estimated total revenues, including contingencies for cost reductions if projected revenues are not fully realized. However, there can be no assurance that anticipated revenues will be realized or that the Company will be able to successfully implement its plans.Accordingly, the Company will need to raise additional funds to meet its continuing obligations in the near future and may incur additional future losses.However, there can be no assurance that suitable financing will be available on acceptable terms, on a timely basis, or at all. The accompanying consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. Note 4 — Goodwill and Other Intangible Assets The Company acquired goodwill as a result of its purchase of Bivio Software in October 2012. The Company tests goodwill for impairment annually during its third fiscal quarter, referred to as the annual test date. The Company will also test for impairment between annual test dates if an event occurs or circumstances arise that would indicate thecarrying amount may be impaired. Goodwill impairment testing is performed as a single reporting unit. Intangible assets with definite lives at December 31, 2013 consist principally of software technology, trade names, and customer relationship, which were acquired as a result of the business combination with Bivio Software in October 2012.These assets are amortized on a straight-line basis over their estimated useful lives. The Company will test for impairment between annual test dates if an event occurs or circumstances arise that would indicate thecarrying amount may be impaired.There were no indications of impairmentthrough December 31, 2013. We do not believe there is a reasonable likelihood that there will be a material change in the future estimates and assumptions we use to test for impairment losses on goodwill and intangible assets. However, if actual results are not consistent with our estimates or assumptions, we may be exposed to future impairment charges that could be material. -8- Table of Contents Note 5 — Debt Instruments In October 2013, the Company implemented the Senior Note Conversion and Junior Note Conversion discussed above in Note 1, “Recent Developments”, and exchanged certain outstanding debt totaling approximately $23.1 million in principal and accrued interest for shares of Series D Preferred, Series D Warrants and/or shares of restricted Common Stock (“Restricted Stock”). The following table summarizes the Senior Note Conversion and Junior Note Conversion activity during the quarter ended December 31, 2013: Principle balance, net of unamortized discount at September 30, 2013 (Repayment) Proceeds Debt converted into Series D Preferred Debt converted to restricted Common Stock Amortization/ extinguishment of debt discount Principle balance, net of unamortized discount as of December 31, 2013 Senior Secured Revolving Credit Facility $ $ ) $
